DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “160” has been used to designate both “solar panels” and “regulating apparatus”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-23, 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 7 is directed to a mounting system and states “nails, inserted into said sloped surface” and it is not clear if applicant is positively claiming the “sloped surface” as part of the apparatus or if it is intended to be used only in a functional limitation so as not to require the sloped surface (and later in claims 21-23, 26 claiming it as earth/land/soil – such that these claims are also rejected herein).  Appropriate correction is required.
Claim 11 requires geomembrane to eliminate at least one of: wind/rain/snow damage or weed growth and it is not clear how/what is required for the geomembrane to meet such limitations.  Appropriate correction is required.
Claim 17 states “sufficient cross-section are strong enough to withstand a pull of up to 500 kg as well as withstand corrosion for at least 25 years”  and it is not clear how it can be determined what would or would not meet the limitations.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 7-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marley (US 8,544,221) in view of Ramos (US 2013/0232757).
Regarding claims 7-8, 13, 16, Marley (hereafter “D1”) discloses a ground mounting system (figure 1A/) for mounting solar photovoltaic panels (102) on a sloped surface (col. 4, lines 58-62), comprising: (b) an array of steel soil nails (at pole 105 – figure 2A), inserted into said sloped surface, each one of said array of soil nails comprising a rigid rod (col. 5, lines 16-35, col. 7, lines 18-31); (c) a plurality of regulating apparatuses (cap 300, spline 103, yoke 500), positioned respectively on top of said array of soil nails (figures 3A/5A); and (d) a plurality of supporting racks (support frames 600), respectively coupled with said array of soil nails via said plurality of regulating apparatuses (figure 6), configured for mounting said solar photovoltaic panels (703) (col. 11, lines 41-50).  D1 does not specifically disclose a geomembrane through which nails or support posts pass through.
Ramos (hereafter “D2”) discloses a photovoltaic panel mounting system (figure 1) having nails/screws (68/69 – figure 8) which pass through a geomembrane (title; polymer liner 10 / 72). 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a geomembrane with support/nail/post openings (corresponding to poles/nails of D1) as taught by D2, for use with the system of D1 such as when utilized on a sloping surface to mitigate erosion.

Regarding claim 10, D2 does not discloses the thickness of the geomembrane, however, it would have been obvious to one of ordinary skill in the art at the time of filing to select an optimal range when applying the feature to D1 with the thickness being in the range from 0.5 mm to 3 mm.
Regarding claim 11, as best understood, D1 as modified for use of a geomembrane eliminates at least one of: wind damage; rain damage; snow damage; and weed growth.
Regarding claim 12, D1 as modified discloses wherein two adjacent ones of said array of holes are spaced between 1 to 6 meters apart (see figure 1A showing spacing with poles disclosed as 6 inch diameter).
Regarding claims 14-15, D1 as modified discloses soil nails having diameters in the range of 4 to 6 inches (col. 7, lines 44-64) and lengths for a large scale photovoltaic system.  However, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the system of modified D1 in a scaled down arrangement for small arrays or consumer use with soil nails in said array of soil nails having a diameter ranging between 5 mm to 30 mm and length ranging between 0.5 meters to 2 meters.
Regarding claim 17, as best understood, D1 discloses soil nails are designed to resist any wind load (col. 6, lines 36-43).
Regarding claim 18, D1 discloses wherein each one of said plurality of regulating apparatuses (300, 103, 500) comprises at least two holes, a first hole (in 301 – figure 3B) for the 
Regarding claim 19, D1 discloses wherein said bolt is used for adjusting a height of each one of said plurality of supporting racks (adjusts angle panels/frame and therefore the height).
Regarding claim 20, D1 discloses aluminum racks (rails 600/702 – col. 12, lines 30-35).
Regarding claims 21-22, as best understood, D1 discloses mounting on a sloped surface (col. 4, lines 58-62).
Regarding claim 23, D1 discloses wherein each soil nail in said array of soil nails has a length of at least 1 meter (col. 7, lines 4-11).
Regarding claims 24-26, D1 as modified in view of D2 per claim 7 discloses all the structural limitations required by the method claims 24-26, and further disclosed in D1 is the ground setting of nails/poles (col. 5, lines 25-35) and the attachment of regulating apparatuses, rack, and panels (columns 9-12).  It would have been obvious to one of ordinary skill in the art at the time of filing to perform the further steps laying the geomembrane and inserting the nails through openings in order to necessarily construct the device of D1 in view of D2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631